       Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 1 of 11




 1   Victoria Lopez – 330042
     Christine K Wee – 028535
 2
     ACLU FOUNDATION OF ARIZONA
 3   3707 North 7th Street, Suite 235
     Phoenix, Arizona 85014
 4   Telephone: (602) 650-1854
 5   Email: vlopez@acluaz.org
     Email: cwee@acluaz.org
 6
     Joshua A. Block*
 7
     Leslie Cooper*
 8   AMERICAN CIVIL LIBERTIES UNION FOUNDATION
     125 Broad Street, Floor 18
 9   New York, New York 10004
10   Telephone: (212) 549-2650
     E-Mail: jblock@aclu.org
11   E-Mail: lcooper@aclu.org
     *Admitted pro hac vice
12

13   Wesley R. Powell*
     Matthew S. Freimuth*
14
     Nicholas Reddick*
15   Jordan C. Wall*
     Victoria A. Sheets*
16   Justin Garbacz*
17   WILLKIE FARR & GALLAGHER LLP
     787 Seventh Avenue
18   New York, New York 10019
     Telephone: (212) 728-8000
19
     Facsimile: (212) 728-8111
20   E-Mail: wpowell@willkie.com
     E-Mail: mfreimuth@willkie.com
21   E-Mail: nreddick@willkie.com
22   E-Mail: jwall@willkie.com
     E-Mail: vsheets@willkie.com
23   E-Mail: jgarbacz@willkie.com
     *Admitted Pro hac vice
24

25   Attorneys for Plaintiff Russell B. Toomey
26

27

28
          Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 2 of 11




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
 7                                   DISTRICT OF ARIZONA

 8
     Russell B. Toomey,                                Case No.19-cv-00035-TUC-RM (LAB)
 9
                        Plaintiff,
10                                                     REPLY MEMORANDUM OF
     v.                                                LAW IN SUPPORT OF
11
     State of Arizona; Arizona Board of                PLAINTIFF’S SECOND
12   Regents, D/B/A University of Arizona, a           MOTION FOR ENTRY OF AN
     governmental body of the State of Arizona;        ORDER COMPELLING THE
13                                                     PRODUCTION OF
     et al.,
14                                                     DOCUMENTS
                           Defendants.
15

16
             Plaintiff, Dr. Russell B. Toomey, on behalf of himself and the certified Classes
17
     (“Plaintiff”), through the undersigned counsel, pursuant to Federal Rule of Civil
18
     Procedure 37 and Arizona Local Rule 7.2, hereby submits this memorandum of law in
19
     further support of his Second Motion to Compel (the “Motion” or “Mot.”) (Doc. 195)
20
     and in reply to Defendants State of Arizona’s, Andy Tobin’s, And Paul Shannon’s
21
     Opposition To Plaintiff’s Second Motion To Compel (“Opposition” or “Opp.”) (Doc.
22
     201).
23
           THE COURT SHOULD GRANT PLAINTIFF’S MOTION TO COMPEL
24
             State Defendants fail to rebut that they have waived attorney-client privilege with
25
     respect to legal advice they received concerning the legality of the Exclusion. The
26
     Opposition’s false, revisionist recount of State Defendants’ written discovery responses,
27
     mischaracterization of witness testimony, and ad nauseum recitation of largely irrelevant
28
       Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 3 of 11



 1   facts are all misdirection. At bottom, State Defendants have waived the privilege by
 2   putting at-issue legal advice they received regarding the Exclusion, and attempting to use
 3   that advice as both a sword and a shield. Alternatively, State Defendants have waived
 4   the privilege by their consistent, affirmative, and selective disclosure of its content.
 5          Finally, State Defendants’ argument that the Motion is deficient because it does
 6   not adequately list the documents sought is both factually inaccurate and unsupported by
 7   law.
 8                                         ARGUMENT
 9
       I.    THE STATE DEFENDANTS WAIVED ATTORNEY-CLIENT
10           PRIVILEGE BY ASSERTING THAT ADVICE OF COUNSEL IS A
             NONDISCRIMINATORY “REASON[] WHY” THEY HAVE
11
             MAINTAINED THE EXCLUSION
12
            State Defendants admit that the attorney-client privilege can be waived where a
13
     party’s “subjective intent” is at issue, and a party justifies its decisions or actions based
14
     on the “legal advice it received.” (Opp. 4) State Defendants otherwise fail to cite any
15
     authority rebutting the soundness of the this principle, commonly known as the “at-issue
16
     doctrine.” State Defendants instead dispute the applicability of the doctrine here. (Opp.
17
     4-12) As this Court has consistently held, State Defendants’ intent remains a live and
18
     critical issue in the case. (Doc. 134 at 9; Doc 187 at 5) State Defendants attempt to
19
     explain away their consistent, affirmative, and selective assertion of the legal advice
20
     received about the legality of the Exclusion to justify its maintenance. (See Opp. 4–12)
21
     Each of their explanations fails.
22
            First, State Defendants disingenuously suggest that their interrogatory responses
23
     neither affirmatively nor impliedly assert an advice of counsel defense. (Opp. 4–9) State
24
     Defendants argue, incredibly, that their responses merely “disclose[] that legal counsel
25
     was consulted” and that the responses do not say “what the legal advice was,” “whether
26
     [State Defendants] relied upon legal counsel’s advice” or “whether actions were based
27
     on or justified by legal advice.” (Opp. 4) State Defendants’ revisionist take on their own
28

                                                 -2-
       Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 4 of 11



 1   discovery responses makes no sense, and the Court need only read the interrogatories to
 2   which they responded to see why.
 3          Preliminarily, in their Answer to Plaintiff’s Complaint, State Defendants averred
 4   that the Exclusion is lawful because it was maintained for non-discriminatory reasons.
 5   (Doc 89 at 28, J) Accordingly, Plaintiff’s Interrogatory No. 1 asked State Defendants to
 6   “[i]dentify and describe all reasons why the State of Arizona’s self-funded health plan
 7   controlled by the [ADOA] excludes coverage for ‘gender reassignment surgery[.]’”
 8   (Doc. 195-3, Ex 4 at No. 1 (emphasis added)) The interrogatory does not ask State
 9   Defendants to “provide[] a backdrop” to the ADOA’s decision-making in 2016 (Opp. 5)
10   or to “explain[] the context” behind the decision to maintain the Exclusion (Opp. 8).
11   Rather, it quite clearly seeks the reasons why the Exclusion was put into place, if not for
12   discriminatory purposes. State Defendants responded that the Exclusion was maintained
13   “because the State concluded, under the law, that it was not legally required” to cover
14   gender reassignment surgery. (Doc 195-3, Ex 5 No. 1 (emphasis added)) The plain
15   words of this response put forth legal advice or understanding of legality as a basis for
16   the Exclusion.
17          Plaintiff’s Interrogatory Nos. 4 and 7 asked State Defendants to (1) “[i]dentify all
18   persons who participated in formulating, adopting, maintaining, reviewing, approving, or
19   deciding to continue the exclusion” (No. 4), and to (2) “[i]dentify all research, studies,
20   data, reports, publications, testimony, or other documents considered, reviewed, or relied
21   on by Defendants relating to the Challenged Exclusion” (No. 7). (Doc. 195-3, Ex. 4 Nos.
22   4, 7) State Defendants responded to Interrogatory No. 4 by pointing to, among others,
23   at least three lawyers, including Michael Liburdi, John Fry, and Nicole A. Ong. (Doc.
24   195-3, Ex. 5 No. 4) In response to Interrogatory No. 7, State Defendants identified only
25   two specific documents: memoranda, by and between Ms. Isaacson and legal counsel that
26   are allegedly “covered by the attorney-client privilege,” which are the subject of the
27

28

                                                -3-
         Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 5 of 11



 1   instant Motion.1 (Doc. 195-3, Ex. 5 No. 7) It is unambiguous, especially in light of their
 2   response to Interrogatory No. 1, that State Defendants were affirmatively asserting their
 3   reliance on legal advice, including the legal advice reflected in these memoranda, to
 4   support an allegedly non-discriminatory basis for the Exclusion. This is further supported
 5   by testimony of State witnesses, who have affirmed that legal advice was not just a
 6   consideration, but the “primary reason” for maintaining the Exclusion. (Mot. 5)
 7          Second, State Defendants contend that they “have not asserted advice of counsel
 8   as an affirmative defense in [their] Answer” or otherwise. (Opp. 4) State Defendants
 9   recognize, however, that the at-issue doctrine may be invoked due to both formal and
10   informal assertions of such defenses. (See Opp. 4 (“advice of counsel defense need not
11   be asserted in a pleading”)) Courts examine and scrutinize the substantive claims and
12   defenses of the parties when considering the applicability of the doctrine, and several
13   have applied it when defenses such as the “advice of counsel” were implicitly made
14   through affirmative acts occurring in discovery. See Chevron Corp. v. Pennzoil Co., 974
15   F.2d 1156, 1162 (9th Cir. 1992); Melendres v. Arpaio, CV-07-2513-PHX-GMS, 2015
16   WL 12911719, at *2-3 (D. Ariz. May 14, 2015). In Chevron, the at-issue doctrine was
17   implicated “[d]uring the course of discovery,” after the defendant corporation submitted
18   a witness declaration maintaining that the investment in dispute had been reasonable
19   “based upon” legal considerations, and further, was “made in reliance upon” the advice
20   of counsel. Chevron 974 F.2d at 1162 (9th Cir. 1992). In Melendres, the doctrine was
21   “implicitly invoked” when witnesses testifying on behalf of defendant the Maricopa
22   Sheriff’s Office explained their alleged attempt to comply with a preliminary injunction
23   by asserting that defendant’s counsel had “reviewed” and were “looking into”
24   compliance with the order. Melendres, 2015 WL 12911719, at *3 (D. Ariz. May 14,
25   2015). Further, the Court applied the doctrine despite the Sheriff’s Office’s explicit
26

27
     1
            State Defendants’ also noted that they had “gathered information and data from
28   insurers and other entities regarding their experience providing transgender benefits,
     including reassignment surgery” but cited no specific documents, studies, or analyses.
                                               -4-
         Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 6 of 11



 1   disclaimer of any such defense in response to written discovery. Melendres, et al. v.
 2   Penzone, et al., No. 2:07-cv-02513 (D. Ariz. Dec 12, 2007), Doc. 1045-3, Ex. N, at
 3   Resp.to Interrog. No. 9. There is no credible dispute, therefore, that State Defendants
 4   could have, and, in fact, have implicated the doctrine through their written discovery
 5   responses.
 6          Third, State Defendants cite Ms. Isaacson’s and Mr. Bender’s current
 7   employment status to argue that neither has the authority to waive privilege. (Opp. 10-
 8   11) This argument is not only a red herring, but leads to absurd results. Both Ms.
 9   Isaacson and Mr. Bender were identified by the State Defendants as individuals
10   possessing knowledge about the “reasons” for the Exclusion (Doc. 195-3, Ex .5 No. 2),
11   which the State alleges are entirely non-discriminatory. (Doc. 89 at 28, J). State
12   Defendants then proffered them as witnesses they would offer at trial (Doc. 146 ¶¶ 3, 5),
13   and in response to Plaintiff’s request to depose them, State Defendants chose to prepare
14   them for and then defend them in those depositions. Ms. Isaacson therefore is far from a
15   “non-party” witness, as State Defendants claim. (Opp. 12-14) Further, State Defendants
16   point to Ms. Isaacson’s status as a former employee to distract from the more
17   foundational issue that during her deposition, they failed to timely object to her disclosure
18   of the content of the legal advice State Defendants received regarding the legality of the
19   Exclusion.2 It would lead to absurd results if parties could avoid their duty to maintain
20   the confidentiality of privileged information, and timely object to its disclosure, through
21   the use of a “strategic spokesperson” lacking authority to waive privilege, as this Court
22   has recognized. Melendres, 2015 WL 12911719, at *3 n.1 (rejecting argument that
23   employee who testified on behalf of defendant was not authorized to waive the privilege
24   because defendant had put forth and benefitted from employee’s testimony, and holding
25

26   2
            State Defendants’ cases on authority to waive privilege are all specific to the
27   corporate context; they point to no authority or policy reason why this principle should
     be extended to public employees of the state, particularly when, as is the case here, the
28   State maintains that its decisions were made for lawful reasons, and has a policy favoring
     the disclosure of governmental records. (Doc. 187 at 7)
                                                -5-
         Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 7 of 11



 1   that “[i]t would eviscerate the privilege and waiver doctrines if a party could immunize
 2   its voluntary disclosure in contravention of privilege simply by doing so through a
 3   strategic spokesperson.”)
 4             Fourth, State Defendants construct in Frankenstein fashion a wholly false and
 5   misleading “slippery slope” argument that Plaintiff somehow seeks to compel this Court
 6   to “hold that a waiver of privileged communications occurs whenever a party
 7   acknowledges that a lawyer was present at a meeting.” (Opp. 8 ) State Defendants have
 8   waived attorney-client privilege through their own affirmative actions and attempting to
 9   leverage certain legal advice to their benefit, while simultaneously shielding that advice
10   from Plaintiff’s scrutiny. Plaintiff’s argument is premised on these actions, not the mere
11   fact that State Defendants received legal advice in connection with the Exclusion in
12   2016.3 While Plaintiff is entitled to be skeptical of any allegations or claims made by the
13   State Defendants, he only contends that he became entitled to examine privileged
14   communications once State Defendants affirmatively set forth legal advice, and their
15   understanding of that advice, as a rationale for the Exclusion in this litigation.
16       II.   STATE DEFENDANTS WAIVED ATTORNEY-CLIENT PRIVILEGE BY
               DISCLOSING ADVICE OF COUNSEL
17
           State Defendants fail to rebut their waiver of attorney-client privilege based on (1)
18
     disclosure to the Governor’s Office from 2015 to 2018 and/or (2) disclosure during Ms.
19
     Isaacson’s deposition without objection. (Mot. at 11-13)
20
               A. Waiver By Sharing Legal Advice With Governor’s Office
21
               State Defendants have waived attorney-client privilege by sharing legal advice
22
     with the Governor’s Office—an entity that State Defendants themselves have held out as
23
     a third party, distinct from ADOA. (Mot. 11-12) The Opposition contends that this
24

25
     3
26          Plaintiff rejects entirely State Defendants’ cry wolf arguments that they are
     “damned if they do and damned if they don’t” (Opp. 2), and these should be dismissed
27   out of hand. Plaintiff does not seek to punish State Defendants for the fact of consulting
     counsel. He simply seeks to probe what State Defendants have put forward as an
28   allegedly non-discriminatory basis for the Exclusion, which in fairness he must be
     allowed to do in order to effectively challenge the State’s defense.
                                                 -6-
         Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 8 of 11



 1   sharing between ADOA and the Governor’s Office was protected by the common interest
 2   doctrine (Opp. 14-17), but no facts adduced thus far in the case support the doctrine’s
 3   applicability here, including any of the largely irrelevant facts State Defendants recite
 4   concerning other disputes involving transgender issues.
 5          The common interest doctrine applies in circumstances involving actual or
 6   prospective litigation. (Mot. 12) Where the doctrine has applied prior to the initiation of
 7   a lawsuit, the parties asserting it have generally been co-defendants cooperating with
 8   respect to a common indictment or dispute. State Defendants’ own cases support this.
 9   See Hunydee v. U.S., 355 F.2d 183, 185 (9th Cir. 1965) (applying common interest to
10   where “two or more persons who are subject to possible indictment in connection with
11   the same transactions[.]”); U.S. v. Gonzalez, 669 F.3d 974, 978-79 (9th Cir. 2012)
12   (finding common interest between two potential codefendants); U.S. v. Schwimmer, 892
13   F.2d 237, 244 (2d Cir. 1989) (same). Nothing in the record supports that State Defendants
14   and the Governor’s Office coordinated their discussions of the Exclusion due to any
15   pending or prospective dispute.4 Rather, State Defendants and the Governor’s Office,
16   each distinct and separate governmental entities, worked together to make policy. The
17   fact that these policy discussions may have been informed by changes in the law does not
18   transform the policymaking purpose of their work together into a common interest
19   purpose for imminent litigation. If it did, the common interest privilege would effectively
20   apply to all policymaking work, so long as the conversation was in some way informed
21   by law (as almost all policymaking is).
22          B. Waiver By Disclosing Legal Advice During Isaacson Deposition.
23          State Defendants attempt to rebut their waiver during Ms. Isaacson’s deposition
24   by wrongly arguing that Ms. Isaacson did “not reference legal advice.” (Opp. 13). Ms.
25   Isaacson clearly testified about the content of the legal advice given to State
26   Defendants—i.e., that State Defendants could exclude some, but not all transgender
27

28   4
           State Defendants failure to offer any supporting declaration corroborating that
     such coordination occurred or was intended is also telling.
                                               -7-
         Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 9 of 11



 1   benefits, and that they were not legally required to cover “gender reassignment surgery.”
 2   (Mot. 6, 13)5 State Defendants also reiterate that Ms. Isaacson could not, as a “non-party”
 3   and former employee, waive attorney-client privilege belonging to State Defendants.
 4   (Opp. 12-14). But Plaintiff does not contend that Ms. Isaacson waived the privilege via
 5   her testimony; rather, State Defendants waived the privilege by failing to assert it at the
 6   deposition and allowing Ms. Isaacson to testify about the content of privileged legal
 7   advice rendered to State Defendants. (Mot. 11)
 8   III.    THE MOTION STATES WHICH DOCUMENTS PLAINTIFF SEEKS
 9          State Defendants argue, incorrectly, that the Motion does not sufficiently identify
10   the documents it seeks. State Defendants’ solitary support for this argument is entirely
11   inapt. (Opp. 2 (citing Hawkins v. Winkfield, No. 2:19-cv-1228 TLN KJN P, 2021 WL
12   1193421, at *2 (E.D. Cal. Mar. 30, 2021) (holding that pro se motion was deficient due
13   to failure to identify the “specific discovery request and responses he challenges”)))
14   Here, Plaintiff has clearly identified the exact requests and responses that he challenges.
15   (Doc 195-1). As State Defendants admit (Opp. 17), the Motion specifically identifies 85
16   documents Plaintiff alleges have been withheld improperly on the basis of attorney-client
17   privilege. (Mot. 2) Because Plaintiff cannot currently review these documents, he can
18   only assume that all 85 of them fall within the scope of what the Motion seeks i.e.
19   communications related to “legal advice [State Defendants] received on the legality of
20   the Exclusion.” (Doc. 195-4)
21          Courts routinely decide motions of this nature by reference to “subject matter.”
22   See Melendres 2015 WL 12911719, at *6 (D. Ariz. May 14, 2015) (ordering production
23   of privileged communications “on the subject matter” of the defendants’ decision-
24   making); Chevron 974 F.2d at 1163 (9th Cir. 1992) (remanding to district court to order
25   production of privileged communications “relied upon . . . to support the reasonableness”
26
     5
27          Separate and apart from Ms. Isaacson’s testimony, State Defendants’ voluntarily
     disclosed the content of this legal advice in response to written discovery requests. (195-
28   3, Ex. 5 at No. 1 (stating that the “State concluded, under the law, that it was not legally
     required to change its health plan[.]”))
                                                  -8-
      Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 10 of 11



 1   of defendant’s investment); see also Hunt v. County of Orange, 672 F.3d 606, 616 (9th
 2   Cir. 2012) (district courts have “broad discretion to manage discovery.”). This is
 3   precisely what Plaintiff seeks here: production of all documents on the subject of the
 4   legality of the Exclusion i.e. the principal purported non-discriminatory basis for the State
 5   Defendants’ maintenance of the Exclusion.
 6

 7                                        CONCLUSION

 8   For all the reasons discussed above, Plaintiff’s Motion should be granted.

 9   Dated: June 10, 2021
10

11                                                 ACLU FOUNDATION OF ARIZONA
12                                                 By /s/ Christine K. Wee
13                                                 Victoria Lopez – 330042
                                                   Christine K Wee – 028535
14                                                 3707 North 7th Street, Suite 235
                                                   Phoenix, Arizona 85014
15

16                                                 AMERICAN CIVIL LIBERTIES UNION
                                                   FOUNDATION
17                                                 Joshua A. Block*
                                                   Leslie Cooper*
18                                                 125 Broad Street, Floor 18
                                                   New York, New York 10004
19
                                                   WILLKIE FARR & GALLAGHER LLP
20                                                 Wesley R. Powell*
                                                   Matthew S. Friemuth*
21                                                 Nicholas Reddick*
                                                   Jordan C. Wall*
22                                                 Victoria A. Sheets*
                                                   Justin Garbacz*
23                                                 787 Seventh Avenue
                                                   New York, New York 10019
24
                                                   *Admitted pro hac vice
25
                                                   Attorneys for Plaintiff Russell B. Toomey
26

27

28

                                                 -9-
      Case 4:19-cv-00035-RM-LAB Document 205 Filed 06/10/21 Page 11 of 11



 1                               CERTIFICATE OF SERVICE
 2
            I hereby certify that on June 10, 2021, I electronically transmitted the attached
 3
     document to the Clerk’s office using the CM/ECF System for filing. Notice of this filing
 4
     will be sent by email to all parties by operation of the Court’s electronic filing system.
 5
                                         /s/ Christine K. Wee
 6                                       Christine K. Wee
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                - 10 -
